DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-7 in the reply filed on 12/7/22 is acknowledged.
Examiner Suggestion
	The examiner suggests using an oxford comma at the end of the Markush groupings in claims 1 and 6 just before the “and …”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 6-7 are also indefinite because they recite C, 8, 9, 10, fatty acids. It is unclear what C fatty acids are, and what 8 fatty acids are or if C, 8, 9, 10 are meant to be an abbreviation of some other kind of compound or if applicants actually mean C8-fatty acids, C9-fatty acids, and C-10 fatty acids/C8-10 fatty acids? Based on the specification the examiner is interpreting “C, 8, 9, 10 fatty acids” to mean C8-C10 fatty acids.
	Claims 3-5 are indefinite because they recite wherein the ratio of one the one or more pyrethroids to the one or more mectins is from the recited ranges. However, it is unclear to the examiner if these are weight ratios or molar ratios or some other kind of ratio. For purposes of applying prior art the examiner is interpreting the ratios to be weight ratios.
	Claims 6-7 are also indefinite because they recite wherein the ratio of one the one or more pyrethroids to the one or more mectins to C8, C9, C10 fatty acids is selected from the ranges recited in claim 6 or falls within the claimed range recited in claim 7. However, again it is unclear to the examiner if these are meant to be weight ratios or molar ratios or some other kind of ratio. For purposes of applying prior art the examiner is interpreting the ratios to be weight ratios.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN107865011 (‘011, from IDS (used english translation from IDS)).
Applicant’s claim:
-- A pesticidal mixture comprising one or more mectins selected from the group consisting of abamectin and ivermectin and one or more pyrethroids selected from the group consisting of fenpropathrin, permethrin and pyrethrum.
	Regarding claims 1 and 3-5, ‘011 teaches compositions, specifically pesticidal mixtures which comprise abamectin 4 to 6 parts, and pyrethrum, 20-24 parts based on the weight of the formula (e.g. the minimum number of parts from addition of the minimum amounts of each component is 113 parts), and 20-24 parts pyrethrum to 4 to 6 parts abamectin anticipates the claimed ratios because for instance ‘011 expressly teaches using the following exemplified ratios of pyrethrum to abamectin, because 20:4 is 5:1 and 24:4 is 6:1 and 20:6 is ~3.33:1 and 24:6 is 4:1, all of which anticipate/expressly read on the claimed ratios of about 10:1 to about 1:10 that is claimed in claim 3, about 10:1 to about 1.1:1 as claimed in claim 4, and about 3.3:1 to about 1.3 to 1 as claimed in claim 5 because 20:6 is ~3.33:1 which is about 3.3:1 (See abstract). Thus, ‘011 teaches all limitations of the claims and thereby anticipates the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN107865011 (‘011, from IDS) as applied to claims 1, 3-5 above, and further in view of Belkind et al. (US20170049108, PG pub of US9826742 from IDS).
Applicants claims are as discussed above.

Determination of the scope and content of the prior art
(MPEP 2141.01)
	Regarding claims 1, and 3-5, as discussed above and incorporated herein ‘011 teaches compositions, specifically pesticidal mixtures which comprise abamectin 4 to 6 parts, and pyrethrum, 20-24 parts based on the weight of the formula (e.g. the minimum number of parts from addition of the minimum amounts of each component is 113 parts), and 20-24 parts pyrethrum to 4 to 6 parts abamectin anticipates the claimed ratios because for instance ‘011 expressly teaches using the following exemplified ratios of pyrethrum to abamectin, because 20:4 is 5:1 and 24:4 is 6:1 and 20:6 is ~3.33:1 and 24:6 is 4:1, all of which anticipate/expressly read on the claimed ratios of about 10:1 to about 1:10 that is claimed in claim 3, about 10:1 to about 1.1:1 as claimed in claim 4, and about 3.3:1 to about 1.3 to 1 as claimed in claim 5 because 20:6 is ~3.33:1 which is about 3.3:1 (See abstract; [0007]).
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
	Regarding claim 2, ‘011 does not teach wherein the mixture further comprises C8, C9, C10 fatty acids. However, this deficiency in ‘011 is addressed by Belkind.
	Regarding claims 6-7, ‘011 teaches wherein the weight ratio of the pyrethroid to the abamectin is from about 10:1 to about 1:10 as is discussed above, but does not teach wherein the C8, C9, C10 fatty acids are used in the composition at ratios of pyrethroid to mectin to fatty acid of from about 10:1:1 to 1:1:10 as is instantly claimed in claim 6 or wherein the ratios are from about 5:1.5:1 to about 2:1.5:1 as is instantly claimed in claim 7. However, these deficiencies are also addressed by Belkind. 
	Belkind teaches compositions comprising C8, C9, C10 fatty acids combined with pyrethroids in weight ratios of fatty acids to pyrethroids of from about 1000:1 to about 1:1000, about 100:1 to about 1:100, about 20:1 to about 1:20, about 5:1 to about 1:5, about 1:1 or about 1:2, are all useful for insect control (see abstract; claim 1; [0021-0026]; [0028-0031];). 

Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would be obvious to one of ordinary skill in the art to add the claimed C8, C9, C10 fatty acids to the combination formulation of ‘011 in order to form an even more effective formulation for controlling pests, specifically pests that are resistant to pyrethroids and those that are sensitive to pyrethroids, specifically by adding the C8, C9, C10 fatty acids to the formulation of ‘011 using the ratios of Belkind to the claimed ratios of pyrethroid to mectin to fatty acid of from about 10:1:1 to about 1:10:1, etc. that are instantly claimed, including the claimed about 5:1.5:1 to about 2:1.5:1 that is instantly claimed because ‘011 teaches that effective ratios of pyrethroid to abamectin are from about 3.33:1 to about 6:1 and Belkind teaches that effective ratios of the claimed fatty acids to pyrethroids are from 1000:1 to 1:1000 even down to 5:1 to 1:5, and 5:1.5:1 encompasses the preferred ratios from each reference because 5:1.5 is ~3.33:1 which is applicant’s preferred ratio of about 3.3:1 and 5:1 of the pyrethroid to fatty acid reads on the claimed ratios of 1:5 (fatty acid to pyrethroid) as taught to be preferred in Belkind. Thus, it would merely be optimization of previously taught preferred ratios in order to develop the instantly claimed combination in the claimed ratios of instant claims 6-7. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Further, one of ordinary skill in the art would want to add the claimed fatty acids to the combination of ‘011 because Belkind teaches by adding the claimed C8, C9, C10 fatty acids into compositions with the pyrethroids allows for control of pests that are resistant to pyrethroids in addition to pests which are sensitive to pyrethroids. Thus, it would be obvious to combine the C8, C9, C10 fatty acids into the formulation of ‘011 in order to afford a new composition with even broader pest control.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077. The examiner can normally be reached 10:00-7:30 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E HIRT/Primary Examiner, Art Unit 1616